Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The pending claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 9 recites “not using a classification record corresponding to said web page item”. Without description of how “a classification record corresponding to said web page item” and how to “using a classification record corresponding to said web page item”. Therefore it is indefinite.
.

Claim 6, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9, line 3 recites the limitation “the user”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 15, line 2 recites the limitation “the user”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 16, line 1 recites the limitation “said user”. There is insufficient antecedent basis for this limitation in the claim.
Appropriate clarification and correction is required.

Claim Objections
Claims 8, 9, 11 and 17 are objected to because of the following informalities:  
As to claim 9 and 10, recite “when” is an optional statement, which makes the limitations following have limited patentable weight. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure, see MPEP 2143.03.   
As to claim 8, line 7, recites “enabling” performing functionality. It indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, .        Appropriate correction is required.
Similar problem exists in claims 11 and 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 12 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by LIGHTNER et al. (U.S. Pat. Pub. 2015/0154316).
	Referring to claim 1, LIGHTNER et al. teaches a method comprising: 
detecting an interaction with a web page item (receive user input of partial search query parameters from a user interface, see LIGHTNER et al., Para. 10. The search system 100 may include one or more user interfaces 102 to a search engine 104 in communication with a server device 106 over a network 108, see LIGHTNER et al., Para. 28, search engine 104 may include, but is not limited to, an interface via a web-based tool that enables users to locate LIGHTNER et al., Para. 29, user input of partial search query parameters from a user interface, see LIGHTNER et al., Para. 09); 
searching an interaction database for interaction records that match a data input value provided for the interaction with the web page item (run a quick search against entity co-occurrence knowledge base 114 to identify whether the search query includes an entity and, if so, the entity type. According to various embodiments, search query entity may refer to a person, an organization, the location of a place, and a date among others, see LIGHTNER et al., Para. 35); and 
determining a category for the web page item based on the interaction records having a data value that matches the data value provided as input for the interaction with the web page item (run a quick search against entity co-occurrence knowledge base 114 to identify whether the search query includes an entity and, if so, the entity type. According to various embodiments, search query entity may refer to a person, an organization, the location of a place, and a date among others, see LIGHTNER et al., Para. 35, if search query was identified as an entity that is referring to a person, then fuzzy-score matching module 112 may adjust or select the string matching algorithm for persons, which can extract different components of the person's name, including first, middle, last, and title, see LIGHTNER et al., Para. 35. Following the method 200, as the user types "Michael J", the entity extraction module 110 performs a quick search on-the-fly of the first word (Michael) against entity co-occurrence knowledge base 114 to identify the type of entity, see LIGHTNER et al., Para. 40).
	As to claim 2, LIGHTNER et al. teaches creating a classification for the web page item using the determined category (run a quick search against entity co-occurrence knowledge base 114 to identify whether the search query includes an entity and, if so, the entity type. According to various embodiments, search query entity may refer to a person, an organization, the location of a place, and a date among others, see LIGHTNER et al., Para. 35).	As to claim 12, LIGHTNER et al. teaches said detecting an interaction with a web page item comprises detecting a text entry (the query text parts, see LIGHTNER et al., Para. 7, the entity co-occurrence knowledge base user input of partial search query parameters from a user interface, see LIGHTNER et al., Para. 9).
	Referring to claim 18, LIGHTNER et al. teaches a non-transitory computer readable medium (processor-readable storage medium, see LIGHTNER et al., Para. 47) containing program instructions for performing a method comprising, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over LIGHTNER et al. (U.S. Pat. Pub. 2015/0154316) in view of Chandrasekar et al. (U.S. Pat. Pub. 2003/0126235).
	As to claim 3, LIGHTNER et al. as modified does not explicitly teach updating a previously existing classification of the web page item.
However, Chandrasekar et al. teaches updating a previously existing classification of the web page item (If an imported key phrase already exists in the key phrase database, the query count for that key phrase is updated, see Chandrasekar et al., Para. 115, a data structure rep resenting a concept associated with a category… concept data structure, as used herein, represents a concept and may include a concept title, a group of terms related to the concept Chandrasekar et al., Para. 22, each query in a query log may be a unique query, and have associated with it the number of times the query was entered during the logging period. For example, in the former case, if the query "golf balls" was entered 700 times during the logging period, it would appear 700 times in the query log. In the latter case, however, the "golf balls" query would appear once, along with the number 700 to indicate that "golf balls" was entered as a query 700 times during the logging period, see Chandrasekar et al., Para. 117).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of LIGHTNER et al. as modified, to have updating a previously existing classification of the web page item, as taught by Chandrasekar et al., to allow desired information to be easily and unequivocally located (Chandrasekar et al., Para. 07).
	As to claim 4, LIGHTNER et al. as modified teaches said determined category is already associated with the web page item, said method further comprising updating statistics corresponding to the web page item (If an imported key phrase already exists in the key phrase database, the query count for that key phrase is updated, see Chandrasekar et al., Para. 115).	As to claim 5, LIGHTNER et al. as modified teaches updating a counter indicating the number of times the determined category has been identified in interactions by users with the web page item (If an imported key phrase already exists in the key phrase database, the query count for that key phrase is updated, see Chandrasekar et al., Para. 115, each query in a query Chandrasekar et al., Para. 117).
Claims 6, 8, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LIGHTNER et al. (U.S. Pat. Pub. 2015/0154316) in view of Craig et al. (U.S. Pat. Pub. 2003/0145001).
	As to claim 6, LIGHTNER et al. does not explicitly teach
identifying a user corresponding to the detected interaction with the web page item; and maintaining an interaction database and adding an interaction record indicative of the user’s detected interaction with the webpage item, wherein said interaction record comprises a value corresponding to the user and the web page item.
However, Craig et al. teaches
identifying a user corresponding to the detected interaction with the web page item; and maintaining an interaction database and adding an interaction record indicative of the user’s detected interaction with the webpage item, wherein said interaction record comprises a value corresponding to the user and the web page item (Inquiries table 42 may store records of inquiries processed by server 16. Each record within inquiries table 42 stores a field identifying Craig et al., Para. 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of LIGHTNER et al., to have identifying a user corresponding to the detected interaction with the web page item; and maintaining an interaction database and adding an interaction record indicative of the user’s detected interaction with the webpage item, wherein said interaction record comprises a value corresponding to the user and the web page item, as taught by Craig et al., to allow desired information to be easily and unequivocally located (Craig et al., Para. 07).
	As to claim 8, LIGHTNER et al. teaches said web page item comprises a user-fillable field (user input of partial search query parameters from a user interface, see LIGHTNER et al., Para. 09) and wherein said interaction with the web page item that is detected is a first interaction with the web page item by the user (receive user input of partial search query parameters from a user interface, see LIGHTNER et al., Para. 10. The search system 100 may include one or more user interfaces 102 to a search engine 104 in communication with a server device 106 over a network 108, see LIGHTNER et al., Para. 28, search engine 104 may include, but is not limited to, an interface via a web-based tool that enables users to locate information on the World Wide Web. Search engine 104 may also include tools that enable users to locate information within internal database systems, see LIGHTNER et al., Para. 29), said method further comprising: 
LIGHTNER et al., Para. 10. The search system 100 may include one or more user interfaces 102 to a search engine 104 in communication with a server device 106 over a network 108, see LIGHTNER et al., Para. 28, search engine 104 may include, but is not limited to, an interface via a web-based tool that enables users to locate information on the World Wide Web. Search engine 104 may also include tools that enable users to locate information within internal database systems, see LIGHTNER et al., Para. 29); 
retrieving from the interaction record in the interaction database the value corresponding to the user and the web page item (Entity co-occurrence knowledge base 114 may then select all possible matches with the highest scores for "Michael J". For example, fuzzy-score matching module 112 may return search suggestions 310 to complete "Michael J" such as "Michael Jackson", "Michael Jordan", "Michael J. Fox", or even "Michael Dell" in some cases to the user, see LIGHTNER et al., Para. 40); and 
enabling the retrieved value to be populated in the user-fillable field (Entity co-occurrence knowledge base 114 may then select all possible matches with the highest scores for "Michael J". For example, fuzzy-score matching module 112 may return search suggestions 310 to complete "Michael J" such as "Michael Jackson", "Michael Jordan", "Michael J. Fox", or even "Michael Dell" in some cases to the user, see LIGHTNER et al., Para. 40).	Referring to claim 17, LIGHTNER et al. teaches a method comprising: 
detecting an session by a user with a web page that displays a web page item (receive user input of partial search query parameters from a user interface, see LIGHTNER et al., Para. 10. The search system 100 may include one or more user interfaces 102 to a search engine 104 in communication with a server device 106 over a network 108, see LIGHTNER et al., Para. 28, search engine 104 may include, but is not limited to, an interface via a web-based tool that enables users to locate information on the World Wide Web. Search engine 104 may also include tools that enable users to locate information within internal database systems, see LIGHTNER et al., Para. 29), wherein said web page item comprises a user-fillable field (The search system 100 may include one or more user interfaces 102 to a search engine 104 in communication with a server device 106 over a network 108, see LIGHTNER et al., Para. 28, search engine 104 may include, but is not limited to, an interface via a web-based tool that enables users to locate information on the World Wide Web. Search engine 104 may also include tools that enable users to locate information within internal database systems, see LIGHTNER et al., Para. 29, user input of partial search query parameters from a user interface, see LIGHTNER et al., Para. 09); 
determining a category for the web page item, wherein the category is based on interaction records indicative of prior interactions with the web page item (run a quick search against entity co-occurrence knowledge base 114 to identify whether the search query includes an entity and, if so, the entity type. According to various embodiments, search query entity may refer to a person, an organization, the location of a place, and a date among others, see LIGHTNER et al., Para. 35, if search query was identified as an entity that is referring to a person, then fuzzy-score matching module 112 may adjust or select the string matching LIGHTNER et al., Para. 35. Following the method 200, as the user types "Michael J", the entity extraction module 110 performs a quick search on-the-fly of the first word (Michael) against entity co-occurrence knowledge base 114 to identify the type of entity, see LIGHTNER et al., Para. 40); 
searching an interaction database for at least one interaction record comprising, wherein said at least one interaction record comprises a value corresponding to the user and the web page item (run a quick search against entity co-occurrence knowledge base 114 to identify whether the search query includes an entity and, if so, the entity type. According to various embodiments, search query entity may refer to a person, an organization, the location of a place, and a date among others, see LIGHTNER et al., Para. 35, if search query was identified as an entity that is referring to a person, then fuzzy-score matching module 112 may adjust or select the string matching algorithm for persons, which can extract different components of the person's name, including first, middle, last, and title, see LIGHTNER et al., Para. 35. Following the method 200, as the user types "Michael J", the entity extraction module 110 performs a quick search on-the-fly of the first word (Michael) against entity co-occurrence knowledge base 114 to identify the type of entity, see LIGHTNER et al., Para. 40); 
retrieving the value from the at least one interaction record (Entity co-occurrence knowledge base 114 may then select all possible matches with the highest scores for "Michael J". For example, fuzzy-score matching module 112 may return search suggestions 310 to complete "Michael J" such as "Michael Jackson", "Michael Jordan", "Michael J. Fox", or even "Michael Dell" in some cases to the user, see LIGHTNER et al., Para. 40); and 
enabling said retrieved value to be automatically populated in said user-fillable field (Entity co-occurrence knowledge base 114 may then select all possible matches with the highest scores for "Michael J". For example, fuzzy-score matching module 112 may return search suggestions 310 to complete "Michael J" such as "Michael Jackson", "Michael Jordan", "Michael J. Fox", or even "Michael Dell" in some cases to the user, see LIGHTNER et al., Para. 40).
However, LIGHTNER et al. does not explicitly teach 
obtaining information indicative of the identity of the user;
information indicative of a prior user interaction by the user with the web page item. 
Craig et al. teaches
obtaining information indicative of the identity of the user (Inquiries table 42 may store records of inquiries processed by server 16. Each record within inquiries table 42 stores a field identifying the user (USER ID)-int) of a query; a field identifying the date of the query (INQUIRY_DATE timestamp); the query (INQUIRY-varchar(lO00)); the provided response (RESPONSE_ID-int), see Craig et al., Para. 40);
information indicative of a prior user interaction by the user with the web page item (Optionally, prior to the performance of steps S500 the user's identity may be prompted or retrieved. Specifically, sufficient information used to populate or retrieve a record in table 44 may be obtained from the user, see Craig et al., Para. 64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of LIGHTNER et al., to have obtaining information indicative of the identity of the user; information indicative of a prior user interaction by the Craig et al., to allow desired information to be easily and unequivocally located (Craig et al., Para. 07).
	As to claim 19, LIGHTNER et al. teaches the non-transitory computer readable medium of claim 18, wherein said web page item comprises a user-fillable field (user input of partial search query parameters from a user interface, see LIGHTNER et al., Para. 09) and wherein said interaction with the web page item that is detected is a first interaction with the web page item by the user (receive user input of partial search query parameters from a user interface, see LIGHTNER et al., Para. 10. The search system 100 may include one or more user interfaces 102 to a search engine 104 in communication with a server device 106 over a network 108, see LIGHTNER et al., Para. 28, search engine 104 may include, but is not limited to, an interface via a web-based tool that enables users to locate information on the World Wide Web. Search engine 104 may also include tools that enable users to locate information within internal database systems, see LIGHTNER et al., Para. 29), said non-transitory computer readable medium further containing program instructions for performing further steps of the method comprising: 
detecting a second interaction by the user with the web page item (receive user input of partial search query parameters from a user interface, see LIGHTNER et al., Para. 10. The search system 100 may include one or more user interfaces 102 to a search engine 104 in communication with a server device 106 over a network 108, see LIGHTNER et al., Para. 28, search engine 104 may include, but is not limited to, an interface via a web-based tool that enables users to locate information on the World Wide Web. Search engine 104 may also LIGHTNER et al., Para. 29); 
retrieving from the interaction record in the interaction database the value corresponding to the user and the web page item (Entity co-occurrence knowledge base 114 may then select all possible matches with the highest scores for "Michael J". For example, fuzzy-score matching module 112 may return search suggestions 310 to complete "Michael J" such as "Michael Jackson", "Michael Jordan", "Michael J. Fox", or even "Michael Dell" in some cases to the user, see LIGHTNER et al., Para. 40); and 
enabling the retrieved value to be populated in said user-fillable field (Entity co-occurrence knowledge base 114 may then select all possible matches with the highest scores for "Michael J". For example, fuzzy-score matching module 112 may return search suggestions 310 to complete "Michael J" such as "Michael Jackson", "Michael Jordan", "Michael J. Fox", or even "Michael Dell" in some cases to the user, see LIGHTNER et al., Para. 40).
However, LIGHTNER et al. does not explicitly teach 
identifying a user corresponding to the detected interaction with the web page item; 
maintaining an interaction database and adding an interaction record indicative of the user’s detected interaction with the webpage item, wherein said interaction record comprises a value corresponding to the user and the web page item.
Craig et al. teaches
 identifying a user corresponding to the detected interaction with the web page item (Inquiries table 42 may store records of inquiries processed by server 16. Each record within inquiries table 42 stores a field identifying the user (USER ID)-int) of a query; a field identifying Craig et al., Para. 40); 
maintaining an interaction database and adding an interaction record indicative of the user’s detected interaction with the webpage item, wherein said interaction record comprises a value corresponding to the user and the web page item (Inquiries table 42 may store records of inquiries processed by server 16. Each record within inquiries table 42 stores a field identifying the user (USER ID)-int) of a query; a field identifying the date of the query (INQUIRY_DATE timestamp); the query (INQUIRY-varchar(lO00)); the provided response (RESPONSE_ID-int), see Craig et al., Para. 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of LIGHTNER et al., to have identifying a user corresponding to the detected interaction with the web page item; maintaining an interaction database and adding an interaction record indicative of the user’s detected interaction with the webpage item, wherein said interaction record comprises a value corresponding to the user and the web page item, as taught by Craig et al., to allow desired information to be easily and unequivocally located (Craig et al., Para. 07).
	Referring to claim 20, LIGHTNER et al. teaches a non-transitory computer readable medium (processor-readable storage medium, see LIGHTNER et al., Para. 47) containing program instructions for performing a method, which recites the corresponding limitations as set forth in claim 17 above; therefore it is rejected under the same subject matter.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LIGHTNER et al. (U.S. Pat. Pub. 2015/0154316) in view of Craig et al. (U.S. Pat. Pub. 2003/0145001) as applied to claims 6, 8, 17, 19 and 20 above, and in further view of Spalka et al. (U.S. Pat. Pub. 2012/0110645).

As to claim 7, LIGHTNER et al. as modified does not explicitly teach identifying the user using access credentials stored in association with a password manager application.
However, Spalka et al. teaches identifying the user using access credentials stored in association with a password manager application (server 1 carries out hereby a so-called weak authentication within which the user name and the password of the users are requested. If the user name and the password match the user name and password of the login account 12 determined in advance then the authentication is successful, see Spalka et al., Para. 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of LIGHTNER et al. as modified, to have identifying the user using access credentials stored in association with a password manager application , as taught by Spalka et al., providing a service and a method for executing an application program, with which an increased protection, when operating the server system, is achieved and an access to services by a non-authorized user can be avoided with increased reliability (Spalka et al., Para. 26).


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over LIGHTNER et al. (U.S. Pat. Pub. 2015/0154316) in view of Lewis et al. (U.S. Pat. No. 9,055,343) and Fitzer et al. (U.S. Pat. Pub. 2008/0162473).

As to claim 9, LIGHTNER et al. as modified teaches said web page item comprises a user-fillable field (user input of partial search query parameters from a user interface, see LIGHTNER et al., Para. 09) and wherein said interaction with the web page item that is detected is a first interaction with the web page item by the user (receive user input of partial search query parameters from a user interface, see LIGHTNER et al., Para. 10. The search system 100 may include one or more user interfaces 102 to a search engine 104 in communication with a server device 106 over a network 108, see LIGHTNER et al., Para. 28, search engine 104 may include, but is not limited to, an interface via a web-based tool that enables users to locate information on the World Wide Web. Search engine 104 may also include tools that enable users to locate information within internal database systems, see LIGHTNER et al., Para. 29), said method further comprising: 
detecting a second interaction by the user with the web page item (receive user input of partial search query parameters from a user interface, see LIGHTNER et al., Para. 10. The search system 100 may include one or more user interfaces 102 to a search engine 104 in communication with a server device 106 over a network 108, see LIGHTNER et al., Para. 28, search engine 104 may include, but is not limited to, an interface via a web-based tool that enables users to locate information on the World Wide Web. Search engine 104 may also LIGHTNER et al., Para. 29).
LIGHTNER et al. does not explicitly teach determining whether the web-page item has been categorized based on interactions by a statistically significant number of users; and when it is determined that said web-page has not been categorized based on interactions by a statistically significant number of users, not using a classification record corresponding to said web page item (the processing of the input query values (optionally organized in groups) can be arranged so that if no match is found in the database after revising the query according to the specified eliminations, the final query should be an entirely unspecified query (e.g., containing only asterisks) so as to ensure that a default rule (e.g., the row 206a) can be found, if it is present in the table, see Fitzer et al., Para. 42).
Lewis et al. teaches categorized based on interactions by a statistically significant number of users (inferring probabilities that the first user has an interest in re-watching the one or more videos respectively, ranking the one or more videos as a function of the probabilities, recommending the one or more videos based in part on the ranking, see Lewis et al., Col. 3, lines 3-7, a ranking component 402 that can apply various filters/algorithms to a list of content accessed, viewed, watched, etc. by a particular user that matches a set of content identified as content that is re-accessed, re-viewed, re-watched by a group of users. The filters or algorithms can apply various criteria that restrict and rank content included in the list based on factors in addition to inclusion as function of matching con tent viewed by the user included in a set of content that is re-viewed by a plurality of users The recommendation component 108 can then Lewis et al., Col. 7, lines 47-58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of LIGHTNER et al., to have categorized based on interactions by a statistically significant number of users, as taught by Lewis et al., to provide an effective tool for finding previously viewed tent that a user would desire to re-watch (Lewis et al., Col. 1, lines 29-31).
LIGHTNER et al. as modified still does not explicitly teach
determining whether the web-page item has been categorized; and when it is determined that said web-page has not been categorized, not using a classification record corresponding to said web page item.
Fitzer et al. teaches 
determining whether the web-page item has been categorized; and when it is determined that said web-page has not been categorized, not using a classification record corresponding to said web page item (the processing of the input query values (optionally organized in groups) can be arranged so that if no match is found in the database after revising the query according to the specified eliminations, the final query should be an entirely unspecified query (e.g., containing only asterisks) so as to ensure that a default rule (e.g., the row 206a) can be found, if it is present in the table, see Fitzer et al., Para. 42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of LIGHTNER et al. as modified, to have determining whether the web-page item has been categorized; and when it is determined that said web-Fitzer et al., to Providing an improved way of querying a database. Providing an improved approach for eliminating one or more input query values to revise a query that does not yield a match. (Fitzer et al., Para. 7).
	As to claim 10, LIGHTNER et al. as modified teaches when it is determined that said web-page has been categorized based on interactions by a statistically significant number of users but it is determined that there is not a single prominent category among a plurality of potential categories determinable by user interactions, not using a classification record corresponding to said web page item (the processing of the input query values (optionally organized in groups) can be arranged so that if no match is found in the database after revising the query according to the specified eliminations, the final query should be an entirely unspecified query (e.g., containing only asterisks) so as to ensure that a default rule (e.g., the row 206a) can be found, if it is present in the table, see Fitzer et al., Para. 42).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over LIGHTNER et al. (U.S. Pat. Pub. 2015/0154316) in view of Spalka et al. (U.S. Pat. Pub. 2012/0110645).
	As to claim 11, LIGHTNER et al. does not explicitly teach providing a password manager application that enables at least one of said steps of detecting, searching, and determining.
However, Spalka et al. teaches providing a password manager application that enables at least one of said steps of detecting, searching, and determining (server 1 carries out hereby a Spalka et al., Para. 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of LIGHTNER et al., to have providing a password manager application that enables at least one of said steps of detecting, searching, and determining, as taught by Spalka et al.,  to provide a service and a method for executing an application program, with which an increased protection, when operating the server system, is achieved and an access to services by a non-authorized user can be avoided with increased reliability (Spalka et al., Para. 26).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over LIGHTNER et al. (U.S. Pat. Pub. 2015/0154316) in view of Lewis et al. (U.S. Pat. No. 9,055,343).
	As to claim 13, LIGHTNER et al. as modified does not explicitly teach detecting a request for content comprising at least one of video, audio, and am image.
However, Lewis et al. teaches detecting a request for content comprising at least one of video, audio, and am image (search query inclusion of the video, see Lewis et al., Col. 11, line 44).
LIGHTNER et al., to have detecting a request for content comprising at least one of video, audio, and am image, as taught by Lewis et al., to provide an effective tool for finding previously viewed tent that a user would desire to re-watch (Lewis et al., Col. 1, lines 29-31).
	As to claim 14, LIGHTNER et al. as modified teaches detecting a request for video, and wherein said determining a category for the web page item comprises determining a category of the video (inferring probabilities that the first user has an interest in re-watching the one or more videos respectively, ranking the one or more videos as a function of the probabilities, recommending the one or more videos based in part on the ranking, see Lewis et al., Col. 3, lines 3-7, a ranking component 402 that can apply various filters/algorithms to a list of content accessed, viewed, watched, etc. by a particular user that matches a set of content identified as content that is re-accessed, re-viewed, re-watched by a group of users. The filters or algorithms can apply various criteria that restrict and rank content included in the list based on factors in addition to inclusion as function of matching con tent viewed by the user included in a set of content that is re-viewed by a plurality of users The recommendation component 108 can then recommend content based on a filtered list or ranking generated by the ranking component 402, see Lewis et al., Col. 7, lines 47-58).	As to claim 15, LIGHTNER et al. as modified teaches using information indicative of prior video viewing interactions by the user in making a determination that said video is in a Lewis et al., Col. 3, lines 3-7, a ranking component 402 that can apply various filters/algorithms to a list of content accessed, viewed, watched, etc. by a particular user that matches a set of content identified as content that is re-accessed, re-viewed, re-watched by a group of users. The filters or algorithms can apply various criteria that restrict and rank content included in the list based on factors in addition to inclusion as function of matching con tent viewed by the user included in a set of content that is re-viewed by a plurality of users The recommendation component 108 can then recommend content based on a filtered list or ranking generated by the ranking component 402, see Lewis et al., Col. 7, lines 47-58).	As to claim 16, LIGHTNER et al. as modified teaches using information indicative of prior video viewing interactions by a second user in making a determination that said video is in a particular category (inferring probabilities that the first user has an interest in re-watching the one or more videos respectively, ranking the one or more videos as a function of the probabilities, recommending the one or more videos based in part on the ranking, see Lewis et al., Col. 3, lines 3-7, a ranking component 402 that can apply various filters/algorithms to a list of content accessed, viewed, watched, etc. by a particular user that matches a set of content identified as content that is re-accessed, re-viewed, re-watched by a group of users. The filters or algorithms can apply various criteria that restrict and rank content included in the list based on factors in addition to inclusion as function of matching con tent viewed by the user included Lewis et al., Col. 7, lines 47-58).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JAU SHYA MENG/             Primary Examiner, Art Unit 2168